[DO NOT PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS
                                                                                FILED
                            FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                              ________________________ ELEVENTH CIRCUIT
                                                                          APR 4, 2006
                                     No. 04-16667                       THOMAS K. KAHN
                               ________________________                     CLERK


                          D. C. Docket No. 03-60220-CR-KAM

UNITED STATES OF AMERICA,


                                                                          Plaintiff-Appellee,

                                            versus

MAURICE HICKS,
GERALD CAMPBELL,


                                                                     Defendants-Appellants.


                               ________________________

                      Appeals from the United States District Court
                          for the Southern District of Florida
                            _________________________

                                       (April 4, 2006)

Before TJOFLAT and HULL, Circuit Judges, and RESTANI *, Judge.


       *
         Honorable Jane A. Restani, Chief Judge, United States Court of International Trade,
sitting by designation.
PER CURIAM:

      Defendants Maurice Hicks and Gerald Campbell appeal their convictions for

conspiracy to possess with intent to distribute at least five kilograms of cocaine, in

violation of 21 U.S.C. §§ 841 and 846, and carrying and possessing a firearm in

relation to a drug trafficking crime, in violation of 18 U.S.C. § 924(c)(1)(A).

      On appeal, one or both of the defendants raise the following arguments: (1)

that 21 U.S.C. §§ 841 and 846 are unconstitutionally overbroad in that they allow

the federal government to regulate conduct with little or no connection to interstate

commerce; (2) that the government failed to establish the interstate commerce

nexus required for federal jurisdiction; (3) that the government committed

misconduct and improperly shifted the burden of proof to the defendants; and (4)

that the district court erred in refusing to give requested jury instructions about

multiple conspiracies and entrapment. After review and oral argument, we

conclude that these arguments lack merit and warrant no further discussion.

      Hicks and Campbell also both challenge their sentences. Campbell first

argues that the district court erred reversibly by applying a career offender

enhancement, pursuant to United States Sentencing Guidelines § 4B1.1. The

government showed that Campbell had two prior Florida felony convictions for

delivery of cocaine. Campbell did not deny these convictions; rather, he argued



                                           2
that they were not “controlled substance offenses” for purposes of the career

offender provision.1 Because a conviction for delivery of cocaine clearly is an

offense under state law that prohibits the distribution or dispensing of a controlled

substance, we reject this argument. See United States v. Govan, 293 F.3d 1248,

1250 (11th Cir. 2002) (noting that it was undisputed that defendant’s prior

conviction for delivery of cocaine qualified as a controlled substance offense

within the meaning of U.S.S.G § 4B1.2(b)).

       Alternatively, Campbell argues that his two felony convictions cannot be

used to enhance his sentence because the government failed to plead the

convictions in the indictment or prove them to the jury. In Almendarez-Torres v.

United States, 523 U.S. 224, 118 S. Ct. 1219 (1998), “the Supreme Court held that

the government need not allege in its indictment and prove beyond a reasonable

doubt that a defendant had prior convictions for a district court to use those

convictions for purposes of enhancing a sentence.” United States v. Marseille, 377



       1
         U.S.S.G. § 4B1.1 states, in relevant part:
        A defendant is a career offender if (1) the defendant was at least eighteen years old
        at the time the defendant committed the instant offense of conviction; (2) the instant
        offense of conviction is a felony that is either a crime of violence or a controlled
        substance offense; and (3) the defendant has at least two prior felony convictions of
        either a crime of violence or a controlled substance offense.
U.S.S.G. § 4B1.1(a). The term “controlled substance offense” is defined in U.S.S.G. § 4B1.2 as
“an offense under federal or state law, punishable by imprisonment for a term exceeding one
year, that prohibits the manufacture, import, export, distribution, or dispensing of a controlled
substance . . . .”

                                                3
F.3d 1249, 1257 (11th Cir.), cert. denied, 543 U.S. 1013, 125 S. Ct. 637 (2004).

Campbell argues that the Supreme Court’s decision in Shepard v. United States,

544 U.S. 13, 125 S. Ct. 1254 (2005), casts doubt on the vitality of Almendarez-

Torres. However, as we have repeatedly explained post-Shepard, we are bound to

follow the Supreme Court’s precedent in Almendarez-Torres until the Supreme

Court explicitly overrules it. See, e.g., United States v. Greer, — F.3d —, 2006

WL 435662 at *5-7 (11th Cir. Feb. 24, 2006); United States v. Gibson, 434 F.3d

1234, 1246-47 (11th Cir. 2006). Thus, the district court did not err in enhancing

Campbell’s sentence based on his prior convictions.2

       However, as Campbell correctly notes, the district court committed statutory

error under United States v. Booker, 543 U.S. 220, 125 S. Ct. 738 (2005), in

sentencing Campbell under a mandatory, rather than an advisory, sentencing

guidelines system. Because Campbell objected at sentencing based on Blakely v.

Washington, 542 U.S. 296, 124 S. Ct. 2531 (2004), we review his Blakely, now

Booker, issue de novo. United States v. Paz, 405 F.3d 946, 948 (11th Cir. 2005).



       2
         Campbell also argues that the district court erred reversibly in using hearsay information
from his Presentence Investigation Report in calculating his sentence. Campbell failed to object
in the district court to the use of this hearsay information, and thus we review this challenge only
for plain error. See United States v. Olano, 507 U.S. 725, 731-32, 113 S. Ct. 1770, 1776 (1993).
This Court has explained that the admission of hearsay evidence at a sentencing hearing “cannot
be plain error.” United States v. Chau, 426 F.3d 1318, 1323 (11th Cir. 2005). Indeed, we have
decided that the right to confrontation does not apply at sentencing. United States v. Cantellano,
430 F.3d 1142, 1146 (11th Cir. 2005).

                                                 4
       Statutory Booker error requires reversal only if the error was harmful.

United States v. Gallegos-Aguero, 409 F.3d 1274, 1277 (11th Cir. 2005). A

statutory Booker error is harmless “if, viewing the proceedings in their entirety, a

court determines that the error did not affect the sentence, or had but very slight

effect.” United States v. Mathenia, 409 F.3d 1289, 1292 (11th Cir. 2005)

(quotation marks and citations omitted). Under this standard, “[i]f one can say

with fair assurance that the sentence was not substantially swayed by the error, the

sentence is due to be affirmed even though there was error.” Id. (citation and

punctuation omitted). The government bears the burden to show that the preserved

statutory Booker error did not substantially affect the sentence. Id. Here, the

government failed to point to any indication in the record that the district court

would have imposed the same sentence under an advisory sentencing guidelines

system, and thus the government failed to meet its burden. Accordingly, we vacate

Campbell’s sentence and remand for resentencing consistent with Booker.

       Hicks also raises a statutory Booker argument. However, Hicks failed to

raise a Blakely/Booker objection at sentencing, and thus we review his claim only

for plain error. United States v. Shelton, 400 F.3d 1325, 1328 (11th Cir. 2005).

Under this standard, we cannot correct an error the defendant failed to raise in the

district court unless there is “(1) error, (2) that is plain, and (3) that affect[s]



                                              5
substantial rights.” United States v. Cotton, 535 U.S. 625, 631, 122 S. Ct. 1781,

1785 (2002) (quotation marks and citation omitted). “If all three conditions are

met, an appellate court may then exercise its discretion to notice a forfeited error,

but only if (4) the error seriously affect[s] the fairness, integrity, or public

reputation of judicial proceedings.” Id. (quotation marks and citation omitted).

Here, Hicks has failed to show a reasonable probability that the district court would

have imposed a different sentence under an advisory sentencing guidelines system

and thus has failed to meet the third prong of the plain-error test. See Shelton, 400

F.3d at 1332. Consequently, we affirm Hicks’s sentence.

       For the above reasons, we affirm Hicks’s and Campbell’s convictions and

Hicks’s sentence. As to Campbell’s sentence, we affirm the career offender

enhancement and the district court’s correct calculation of Campbell’s sentencing

guidelines range but vacate for resentencing consistent with Booker.

       AFFIRMED in part, REVERSED in part, and REMANDED.




                                             6